DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2018/0006098; hereinafter Hong) and in view of Namkung et al (US 2015/0036299; hereinafter Namkung) and Andrews et al (US 2014/0239325; hereinafter Andrews).
Regarding claim 1, Figs 6A-6K of Hong discloses a method for manufacturing a display panel, the method comprising:	forming a circuit element layer (120/105; Fig 6J; ¶ [0054]) comprising a transistor (120; Fig 6J; ¶ [0054]) on a plurality of cell areas (Fig 5A; ¶ [0071]) of a first working 
forming a display element layer (210/221/222/223; Fig 6I; ¶ [0093]) comprising a light emitting element (¶ [0094]) on the plurality of cell areas;
removing at least one inorganic layer (223; Fig 6J; ¶ [0094]) of the display element layer (210/221/222; Fig 6I; ¶ [0093]) formed in the first sub-opening groove (105OP/105OP/109OP; Fig 6H; [0085], [0088], [0092]) to define a second sub-opening groove (OP3/OP4; Fig 6J; ¶ [0094]).
However Hong does not expressly disclose the following:
at least one inorganic layer is removed by stamping
coupling the first working substrate to a second working substrate to define a working panel
cutting the working panel into portions corresponding to the plurality of cell areas.
In the same field of endeavor, Fig 3 of Namkung discloses coupling a first working substrate (66; Fig 3; ¶ [0054]) to a second working substrate (65; Fig 3; ¶ [0054]) to define a working panel and cutting the working panel (Fig 3) into portions corresponding to the plurality of cell areas (Fig 3; ¶ [0054]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that coupling a first working 
However Hong in view of Namkung does not expressly disclose the following:
at least one inorganic layer is removed by stamping
In the same field of endeavor, Andrews discloses that one or more grooves can be formed via mechanical processing technique such as stamping (¶ [0033]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the inorganic layer of the display element is removed by stamping to define a second sub-opening groove for the purpose of using well-known mechanical processing technique known in the art for forming opening grooves (¶ [0033]).

Regarding claim 4, Figs 6A-6K of Hong discloses a protection layer (223; Fig 6J; ¶ [0094]; ¶ [0094] discloses that layer 223 can comprise multiple layers, Therefore one layer of layer (223) can be used to read on inorganic layer and second layer of the layer (223) can be used to read on protection layer) on the display element layer (210/221/222; Fig 6I; ¶ [0093]) before the removing of the at least one inorganic layer.

Regarding claim 5, Figs 6A-6K of Hong discloses the removing of the at least one inorganic layer comprises removing the at least one inorganic layer and the protection layer (223; Fig 6J; ¶ [0094]; ¶ [0094] discloses that layer 223 can comprise 
However Hong does not expressly disclose the following:
at least one inorganic layer and protection layer are removed by stamping
In the same field of endeavor, Andrews discloses that one or more grooves can be formed via mechanical processing technique such as stamping (¶ [0033]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the inorganic layer of the display element is removed by stamping to define a second sub-opening groove for the purpose of using well-known mechanical processing technique known in the art for forming opening grooves (¶ [0033]).

Regarding claim 14, Fig 4 of Hong discloses each of the plurality of cell areas comprises a display area (DA; Fig 4; ¶ [0053]) on which a plurality of pixels is located (¶ [0052]) and a bezel area (PA; Fig 8A; ¶ [0110]) around the display area (Fig 8A);
the hole area (105OP/105OP/109OP; Fig 6H; [0085], [0088], [0092]) is located in the display area (Fig 4).

Regarding claim 15, Hong does not expressly disclose forming a filling layer in the hole area of the first working substrate before the coupling of the first working substrate to the second working substrate.

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to form a filling layer in the hole area as taught by Namkung as filling layer prevents spread and transmission of cracks generated from edge of the inorganic layer during a cutting process (¶ [0080]).

Regarding claim 16, Hong in view of Namkung as modified above in claim 15 (Fig 7 of Namkung in particular) discloses the filling layer (195; Fig 7; ¶ [0079]) has a same refractive index as one of the first working substrate (10; Fig 7). (Both filling layer and first working substrate includes similar kinds of materials. Therefore filling layer will have same refractive index)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2018/0006098; hereinafter Hong) and in view of Namkung et al (US 2015/0036299; hereinafter Namkung) and Andrews et al (US 2014/0239325; hereinafter Andrews) as applied to claim 1 and further in view of Lee et al (US 2019/0115547; hereinafter Lee).
Regarding claim 17, Hong does not expressly disclose forming a functional layer on the display panel; forming n adhesion layer on the functional layer; and 
forming a window on the adhesion layer.

Accordingly it would have would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to form a functional layer on the display panel; forming n adhesion layer on the functional layer; and forming a window on the adhesion layer as taught by Lee as display device will have excellent bending resistance and durability while including a plurality of layers (Abstract).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2018/0006098; hereinafter Hong) and in view of Namkung et al (US 2015/0036299; hereinafter Namkung) and Andrews et al (US 2014/0239325; hereinafter Andrews) as applied to claim 1 and further in view of Oh (US 2016/0035997; hereinafter Oh).
Regarding claim 21, Hong in view of Namkung and Andrews does not expressly disclose forming a sealing member configured to seal each of the plurality of cell areas before the coupling of the first working substrate to the second working substrate.
In the same field of endeavor, Fig 1 of Oh discloses forming a sealing member (140; Fig 1; ¶ [0037]) configured to seal each of a plurality of cell areas before coupling of a first working substrate (110; Fig 1) to a second working substrate (120; Fig 1).
Accordingly it would have been obvious to the person in the ordinary skill in the art to form a sealing member configured to seal each of a plurality of cell areas before 

Regarding claim 22, Fig 4 of Hong discloses each of the plurality of cell areas comprises a display area (DA; Fig 4; ¶ [0053]) on which a plurality of pixels is located (¶ [0052]) and a bezel area (PA; Fig 8A; ¶ [0110]) around the display area (Fig 8A);
Hong in view of Oh as modified above in claim 21 discloses the sealing member is located in the bezel area (Fig 1 of Oh).
Accordingly it would have been obvious to the person in the ordinary skill in the art to form a sealing member in the bezel area configured to seal each of a plurality of cell areas before coupling of a first working substrate to a second working substrate as taught by Oh in order to enhance the adhesion between first/second working substrate.

Regarding claim 23, Fig 4 of Hong in view of Oh as modified above in claim 21 discloses the hole area is located win the display area and the forming of the sealing member further comprises forming a hole sealing member at a boundary of the hole area is located in the bezel area.

Allowable Subject Matter
Claims 2-3, 6-13, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 6, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “providing a stamping equipment in which at least one stamp is arranged in correspondence to each of the plurality of cell areas;
arranging the working substrate such that a top surface of the at least one stamp faces a top surface of the display element layer;
attaching and the detaching the top surface of the at least one stamp to or from the top surface of display element layer by using the stamping equipment to delaminate at least one inorganic layer of the display element layer in correspondence to the first sub-opening groove to define the second sub-opening groove; and
transferring the delaminated inorganic layer attached to the top surface of the at least one stamp to a transfer film”.

Regarding claim 12, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “irradiating the hole area with a laser to remove a layer exposed by the second sub-opening groove to define a third sub-opening groove after the removing of the at least one inorganic layer”.
Regarding claim 18, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming an upper opening groove by removing the functional layer and the adhesion layer in correspondence to the hole area before the forming of the window”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoon et al (US 2018/0047802; The prior art alone or with combination does not expressly disclose removing at least one inorganic layer of the display element layer formed in the first sub-opening groove by stamping to define a second sub-opening groove)
Kim et al (US 2016/0087244; The prior art alone or with combination does not expressly disclose removing at least one inorganic layer of the display element layer formed in the first sub-opening groove by stamping to define a second sub-opening groove)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RATISHA MEHTA/Primary Examiner, Art Unit 2895